FRANK, Circuit Judge
After the coming down of our mandate in Eddy v. Prudence Bonds Corporation, 2 Cir., 165 F.2d 157, the district court, on June 21, 1948, ordered that appellant, Eddy, recover the costs, in the amount of $1,894.-25, against Prudence Realization Corporation and Bank of Manhattan. Thereafter, on July 7, 1948, the district court resettled that order and referred the matter of costs to a special master. The court then, over exceptions, having approved the master’s report, on November 18, 1948, made an order adopting the master’s recommendations, by which it ordered that Eddy recover the costs from Prudence-Bonds Corporation. From this order, Prudence-Bonds Corporation and Eddy have appealed.
 The parties have argued at length as if the problem here related to administration expenses, such as allowances for lawyers’ fees or the like. But the sole issue *289is one of apportionment of costs, which is a matter left to the sound discretion of the district judge. We see no abuse of discretion justifying our interference.
We take this occasion to express our disapproval of the reference to- a special master. See F.R. 53(b) ; Newman & Bisco v. Realty Associates Securities Corporation, 2 Cir., 1949, 173 F.2d 609.
Affirmed.